DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Application and claims filed 2/10/2021.
Claims 1-6 have been examined and are pending.
Information Disclosure Statement (IDS)
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 11/29/2021; 2/16/2022. 
Priority
Applicant’s claim for the benefit of a prior-filed foreign application under 35 U.S.C. 119(b) and 37 CFR 1.55 is acknowledged.
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Claim Rejections - 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Molinaroli, et al. (US 6,265,984 B1; hereinafter, "Molinaroli")

Claim 1:
Pertaining to claim 1, as shown, Molinarli teaches the following:
An advertising interconnection system for hub rotation imaging, comprising[:]
a hub rotation imaging apparatus mounted on a hub and a communication component mounted on the hub and connected to the hub rotation imaging apparatus (Molinaroli, see at least Fig. 12 and at least [11:60 - 12:40] regarding a “light emitting diode display device” mounted on the “hub” of vehicle, motorcycle, car, bicycle, fan, etc…; see also at least [24:44 - 26:65], teaching: “The present display device may also comprise: … (j) a communication device [communication components] to allow a user to configure and interface programming devices to the display, …”)

    PNG
    media_image1.png
    356
    549
    media_image1.png
    Greyscale

); 
the communication component comprises[:] a low-power short-distance communication component that can communicate between adjacent hubs (Molinaroli, see again at least Fig. 12 and [11:60 - 12:40] in view of [24:44 - 26:65]. As exemplified in the example of Fig. 12, the two display devices, one on each of a bicycle’s two wheel hubs, communicate to display a coherent message “Speed Rider” across the two wheels of the bicycle. Also note per [16:25-35] regarding an embodiment with two displays, Molinaroli explicitly teaches: “…Multi conductors, second microprocessors [low power communication component], multiplexer or shift register can be used to transmit data between the two display PC boards...”), and a long-distance wireless communication component which is installed on at least one hub, and can communicate with the low-power short-distance communication component and establish a communication connection with a server through a base station (Molinaroli, see again at least [24:44 - 26:65], teaching: “The present display device may also comprise: … (j) a communication device [communication component] to allow a user to configure and interface programming devices to the display, the communication device being a radio frequency (RF) device,…, digital signal processor (DSP) communication device, Internet Service Provider (ISP) device [long-distance wireless communication which can communicate with the microprocessor/low-power comm device and can establish communication with an ISP server through a base station], etc...”)

Claim 2:
Molinaroli teaches the limitations upon which this claim depends. Furthermore, Molinaroli teaches the following:
The advertising interconnection system for hub rotation imaging according to claim 1, wherein the communication component comprises a processor unit, which can drive the long-distance wireless communication component and the low-power short-distance communication component to communicate (Molinaroli, see at least [21:40-62] teaching: “Each PC board has its own driver circuit under its own microprocessor control (PC "smart board")…”; and note again [24:44 - 26:65]).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 are rejected under 35 U.S.C. 103 as obvious over Molinaroli, et al. (US 6,265,984 B1; hereinafter, "Molinaroli") in view of Yoneyama, et al. (US 2022/0150714 A1; hereinafter, "Yoneyama")

Claim 3:
Although Molinaroli teaches the above limitations upon which this claim depends, and teaches per at least [21:40-62] and claims 12-13: “A display device…, further comprising a communication device to allow a user to configure and interface programming devices to the display, the communication device being a radio frequency device, …Internet Service Provider communication device, etc…” which implies a server in communication with the ISP device, Molinaroli may not explicitly teach the nuance as recited below. However, regarding this feature, Molinaroli in view of Yoneyama, teaches the following:
The advertising interconnection system for hub rotation imaging according to claim 1, wherein the long-distance wireless communication component can receive instructions issued by the server through the base station (Yoneyama, see at least Figs. 3, 8-9, [0063]-[0079] regarding terminology used in the disclosure, and: “...The communication system 1 includes a server device 10, a base station device 20, the broadcasting station device 30, and the terminal device 40, as illustrated in FIG. 3…”; i.e. the base station relays “control information” from server to terminal device 40. Where per at least [0143]-[0152]: “…the input and output unit 45 may be a lighting device such as a light emitting diode (LED) lamp. The input and output unit 45 functions as an input and output means of the terminal device 40…” And per [0111] “the terminal device 40 may be capable of both the transmission and the reception.” Also note per [0315]-[0316], “…the present technology can be applied to any transmission device, any reception device, any transmitting and reception device, any communication device, any information processing device, and any system.”) 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Yoneyama (directed towards a technique of communicating back and forth between a terminal device which may be an LED input/output device, via a base station from a server) which is applicable to a known base device/method of Molinaroli (already directed towards communicating, via a wireless communication, with an LED display device comprising a communication device to allow a user to configure and interface programming devices to the display, the communication device being a radio frequency device or internet Service Provider communication device, etc…) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Yoneyama to the device/method of Molinaroli because Yoneyama is pertinent to the communication of LED device of Molinaroli and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 4:
Although Molinaroli teaches the above limitations upon which this claim depends, and teaches per at least [21:40-62] and claims 12-13: “A display device…, further comprising a communication device to allow a user to configure and interface programming devices to the display, the communication device being a radio frequency device, …Internet Service Provider communication device, etc…” which implies a server in communication with the ISP device, Molinaroli may not explicitly teach the nuance as recited below. However, regarding this feature, Molinaroli in view of Yoneyama, teaches the following:
The advertising interconnection system for hub rotation imaging according to claim 1, wherein the long-distance wireless communication component can exchange data with the server through the base station (Yoneyama, see at least Figs. 3, 8-9, [0063]-[0079] regarding terminology used in the disclosure, and: “...The communication system 1 includes a server device 10, a base station device 20, the broadcasting station device 30, and the terminal device 40, as illustrated in FIG. 3…”; i.e. the base station relays “control information” from server to terminal device 40. Where per at least [0143]-[0152]: “…the input and output unit 45 may be a lighting device such as a light emitting diode (LED) lamp. The input and output unit 45 functions as an input and output means of the terminal device 40…” And per [0111] “the terminal device 40 may be capable of both the transmission and the reception.” Also note per [0315]-[0316], “…the present technology can be applied to any transmission device, any reception device, any transmitting and reception device, any communication device, any information processing device, and any system.”) 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Yoneyama (directed towards a technique of communicating back and forth between a terminal device which may be an LED input/output device, via a base station from a server) which is applicable to a known base device/method of Molinaroli (already directed towards communicating, via a wireless communication, with an LED display device comprising a communication device to allow a user to configure and interface programming devices to the display, the communication device being a radio frequency device or internet Service Provider communication device, etc…) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Yoneyama to the device/method of Molinaroli because Yoneyama is pertinent to the communication of LED device of Molinaroli and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 5:
Although Molinaroli teaches the above limitations upon which this claim depends, and teaches per at least [21:40-62] and claims 12-13: “A display device…, further comprising a communication device to allow a user to configure and interface programming devices to the display, the communication device being a radio frequency device, …Internet Service Provider communication device, etc…” which implies a server in communication with the ISP device, Molinaroli may not explicitly teach the nuance as recited below. However, regarding this feature, Molinaroli in view of Yoneyama, teaches the following:
The advertising interconnection system for hub rotation imaging according to claim 1, wherein the communication component can transmit data monitored by the hub rotation imaging apparatus to the server (Yoneyama, see at least Figs. 3, 8-9, [0063]-[0079] regarding terminology used in the disclosure, and: “...The communication system 1 includes a server device 10, a base station device 20, the broadcasting station device 30, and the terminal device 40, as illustrated in FIG. 3…”; i.e. the base station relays “control information” from server to terminal device 40. Where per at least [0143]-[0152]: “…the input and output unit 45 may be a lighting device such as a light emitting diode (LED) lamp. The input and output unit 45 functions as an input and output means of the terminal device 40…” And per [0111] “the terminal device 40 may be capable of both the transmission and the reception.” Also note per [0311] the invention is applicable to lighting control as well as monitoring, observation, and tracking via the terminal device 40. Note per [0315]-[0316], “…the present technology can be applied to any transmission device, any reception device, any transmitting and reception device, any communication device, any information processing device, and any system.”) 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Yoneyama (directed towards a technique of communicating back and forth between a terminal device which may be an LED input/output device, via a base station from a server) which is applicable to a known base device/method of Molinaroli (already directed towards communicating, via a wireless communication, with an LED display device comprising a communication device to allow a user to configure and interface programming devices to the display, the communication device being a radio frequency device or internet Service Provider communication device, etc…) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Yoneyama to the device/method of Molinaroli because Yoneyama is pertinent to the communication of LED device of Molinaroli and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 6 is rejected under 35 U.S.C. 103 as obvious over Molinaroli in view of Yoneyama further in view of Amla et al. (US 2014/0040016 A1; hereinafter, "Amla")

Claim 5:
Although Molinaroli/Yoneyama teaches the limitations upon which this claim depends, they may not teach all the nuances as recited below. However, regarding these features, Molinaroli/Yoneyama in view of Amla teaches the following: 
The advertising interconnection system for hub rotation imaging according to claim 5, wherein the server can determine driving information and location information of a vehicle, and perform at least one of issuing instructions or transferring files to the communication component (Amla, see at least Abstract as well as Summary of invention provided at [0008] teaching, e.g.: “Dynamically changing targeted advertising content is dispatched wirelessly in real time via a cellular network from a remote web portal to a plurality of vehicles, and ads are displayed on a digital display mounted [on] the vehicles. Vehicles communicate wirelessly to the web portal their geographic location, and cameras are used to record the effect of the ads on viewers in following vehicles. Ads are changed based upon criteria established by advertisers, changing vehicle geographic locations, and changing conditions such as areas, times of day, traffic on roads, and profiles of viewers.”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Amla which is applicable to a known base device/method of Molinaroli/Yoneyama to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Amla to the device/method of Molinaroli/Yoneyama because Molinaroli and Amla are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Conclusion
The following prior art is made of record although not relied upon as it is considered pertinent to applicant's disclosure:
CN 103268741, currently assigned to Kaiping City Zhonglv Industry Co Ltd which is directed towards the following: “an advertisement showing device on automobile hubs. The advertisement showing device on the automobile hubs comprises a plurality of LED lamps arranged on each automobile hub and a display controller, wherein the LED lamps are arranged in a linear mode along the center of each automobile hub to the outer end of each hub in the radial direction, and therefore an LED single-line displayer is formed. The LED lamps are connected with the display controller. The display controller further comprises an automobile hub rotating speed synchronizing gear, an image buffer and a display driver, the automobile hub rotating speed synchronizing gear is used for synchronizing updating of LEDs and rotating speeds of the automobile hubs, and the display controller is connected with a vehicle-mounted computer.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622